Citation Nr: 9913782	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-00 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a higher level of special monthly 
compensation.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



REMAND

The veteran had active service from January 1966 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  

In reviewing the record, it is noted that on November 18, 
1998, the appellant was informed by letter from the RO that 
his appeal and records were being transferred to the Board 
and that he could "submit additional evidence" within 90 
days from the date of the letter.  Thereafter, the Board 
received "additional evidence" in the form of a 22 page 
statement from a private physician, a neuroradiologist, dated 
in January 1999 (albeit without a written waiver of 
entitlement to initial RO consideration).  The statement was 
on letterhead bearing the logo of the veteran's service 
representative and expressed medical opinions which are 
relevant to this case.

38 C.F.R. § 20.1304(a) (1998) provides, in part, that an 
appellant may submit additional evidence within the 90 day 
period after notice of certification and transfer of the 
claim file to the Board, subject to the requirement of 
38 C.F.R. § 20.1304(c).  Section 20.1304(c) provides that 
"[a]ny pertinent evidence submitted [under § 20.1304] must 
be referred to the [RO] for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived" in writing.  

Here, the veteran has submitted additional evidence which is 
new, in that it was not previously on file, within the 90-day 
time period.  However, no written waiver of initial 
consideration of this evidence by the RO has been file.  
Having received this "additional evidence" within the 90-
day period and in the absence of a written motion 
demonstrating good cause for the delay, the Board is 
precluded by regulation from considering this "evidence" in 
conjunction with the present appeal.  Therefore, the 
"additional evidence" is hereby referred to the RO for 
initial consideration pursuant to 38 C.F.R. § 20.1304 (1998).
Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should reconsider the claim in 
light of the physician's statement dated 
in January 1999.

2.  Following completion of the above 
development, the RO should review the 
evidence and determine whether the 
veteran's claim may be granted.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

While this case is in remand status, the appellant and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Thereafter, the appellant and representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


